MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reconsider.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The BIA did not abuse its discretion in denying petitioner’s motion to reconsider. See 8 C.F.R. § 1003.2(b)(1) (stating that “a motion to reconsider shall state the reasons for the motion by specifying the errors of fact or law in the prior Board decision and shall be supported by pertinent authority”); Lava-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004) (reopen and reconsider), amended by 404 F.3d 1105 (9th Cir.2005) (stating that the BIA’s denial of a motion for reconsideration is reviewed for abuse of discretion).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.